--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT is dated for reference as of the 7th day of October, 2010.

BETWEEN:   CANYON COPPER CORP., of   1199 West Pender Street, Suite 408  
Vancouver, BC, Canada V6E 2R1       (the "Borrower")   OF THE FIRST PART AND:  
  ANTHONY HARVEY, of   3024 Procter Avenue   West Vancouver, BC, Canada V7V 1G1
      (the "Lender")   OF THE SECOND PART       WHEREAS:

A.                The Borrower has requested that the Lender lend $50,000 (USD)
to the Borrower; and

B.                The Lender has agreed to lend such sum to the Borrower subject
to the terms and upon the conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the sum of
$10.00 paid by each party to the other (the receipt of which is hereby
acknowledged), and other good and valuable consideration, the parties hereto
mutually covenant and agree as follows:

1.                INTERPRETATION

1.1              Definitions. Where used herein or in any amendment hereto each
of the following words and phrases shall have the meanings set forth as follows:

  (a)

"Agreement" means this Loan Agreement including the Schedules hereto together
with any amendments hereof;

        (b)

"Closing Date" means October 7, 2010;

        (c)

"Event of Default" means any event set forth in paragraph 6.1;

        (d)

"Loan" means the loan of $50,000 (USD) to be made by the Lender to the Borrower
in accordance with this Agreement;

        (e)

“Maturity” means April 1, 2012; and

        (f)

"Principal Sum" means the sum of $50,000 (USD).

1.2              Number and Gender. Wherever the singular or the masculine are
used herein the same shall be deemed to include the plural or the feminine or
the body politic or corporate where the context or the parties so require.

1.3              Headings. The headings to the articles, paragraphs,
subparagraphs or clauses of this Agreement are inserted for convenience only and
shall not affect the construction hereof.

--------------------------------------------------------------------------------

1.4              References. Unless otherwise stated a reference herein to a
numbered or lettered article, paragraph, subparagraph or clause refers to the
article, paragraph, subparagraph or clause bearing that number or letter in this
Agreement. A reference to this Agreement or herein means this Loan Agreement,
including the Schedule hereto, together with any amendments thereof.

2.                TERMS OF LOAN

2.1              Loan and Repayment. The Lender hereby agrees to lend to the
Borrower the Principal Sum of $50,000 (USD). The Loan shall be made in United
States currency and shall be repaid by the Borrower on or before April 1, 2012.

2.2              Interest. The Borrower shall pay on the amount of the Principal
Sum, interest at a rate of 15% per annum, payable annually, on Maturity. The
Borrower shall pay interest at the aforesaid rate on all overdue interest.

2.3              Advances. The Principal Sum shall be advanced by the lender on
execution of this Agreement, in the form of certified cheque, bank draft or wire
transfer.

2.4              Pre-Payment. The Borrower may pre-pay all or any portion of the
loan at any time.

3.                PROMISSORY NOTE, EXTENSIONS & WAIVER

3.1              Loan. To evidence the Loan, the Borrower agrees to enter into a
promissory note in the form attached hereto as Schedule “A”.

3.2              Extensions. The Lender may grant extensions as the Lender may
see fit without prejudice to the liability of the Borrower or to the Lender's
rights under this Agreement or under the Promissory Note.

3.3              Waiver. The Lender may waive any breach by the Borrower of this
Agreement or of any default by the Borrower in the observance or performance of
any covenant or condition required to be observed or performed by the Borrower
hereunder or under the Promissory Note. No failure or delay on the part of the
Lender to exercise any right, power or remedy given herein or by statute or at
law or in equity or otherwise shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other exercise thereof or
the exercise of any other right, power or remedy, nor shall any waiver by the
Lender be deemed to be a waiver of any subsequent similar or other event.

4.                REPRESENTATIONS AND WARRANTIES

4.1              Representations of the Borrower. The Borrower represents and
warrants to the Lender, and acknowledges that the Lender is relying upon such
representations and warranties in entering into this Agreement, as follows:

  (a)

the Borrower has the capacity to enter into this Agreement, and the execution of
this Agreement and the completion of the transactions contemplated hereby shall
not be in violation any agreement to which the Borrower is a party; and

        (b)

the Promissory Note has been duly executed by the Borrower and is enforceable
against the Borrower in accordance with its terms.

5.                CLOSING ARRANGEMENTS

5.1              Conditions Precedent. The Lender's obligation to advance the
Principal Sum to the Borrower shall be subject to the satisfaction of the
following conditions:

  (a)

the representations and warranties of the Borrower shall be true as of the date
hereof and as of the Closing Date; and

2

--------------------------------------------------------------------------------


  (b)

the Borrower shall have complied with all of its obligations hereunder; and

The foregoing conditions precedent are inserted for the benefit of the Lender
and may be waived in whole or in part by the Lender at any time prior to closing
by delivering to the Borrower written notice to that effect.

5.2              Time of Closing. The closing of the Loan shall take place on
execution of this Loan Agreement.

5.3              Deliveries by the Lender. On the Closing Date, the Lender shall
deliver or cause to be delivered to the Borrower a certified cheque, bank draft
or solicitors' trust cheque for the Principal Sum.

6.                EVENTS OF DEFAULT AND REMEDIES

6.1              Events of Default. Any one or more of the following events,
whether or not any such event shall be voluntary or involuntary or be effected
by operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body, shall constitute an Event of Default:

  (a)

if the Borrower defaults in the payment of any monies due hereunder as and when
the same is due;

        (b)

if the Borrower defaults in the observance or performance of any other provision
hereof;

        (c)

if the Borrower commits an act of bankruptcy or makes a general assignment for
the benefit of its creditors or otherwise acknowledges its insolvency; or

        (d)

if the Borrower makes default in the due payment, performance or observance, in
whole or in part, of any debt, liability or obligation of the Borrower to the
Lender, whether secured hereby or otherwise.

6.2 Remedies Upon Default. Upon the occurrence of any Event of Default and at
any time thereafter, provided that the Borrower has not by then remedied such
Event of Default, the Lender may, in its discretion, by notice to the Borrower,
declare this Agreement to be in default. At any time thereafter, while the
Borrower shall not have remedied such Event of Default, the Lender, in its
discretion, may:

  (a)

declare the Loan and other monies owing by the Borrower to the Lender to be
immediately due and payable; and

        (b)

demand payment from the Borrower and exercise all remedies available to the
Lender.

7.                MISCELLANEOUS

7.1              Notices. Any notice required or permitted to be given under
this Agreement or the Promissory Note shall be in writing and may be given by
delivering same or mailing same by registered mail or sending same by telegram,
telex, telecopier or other similar form of communication to the following
addresses:

  The Borrower: 1199 West Pender Street, Suite 408     Vancouver, BC V6E 2R1    
    The Lender: 3024 Procter Avenue     West Vancouver, BC, Canada V7V 1G1

Any notice so given shall:

3

--------------------------------------------------------------------------------


  (a)

if delivered, be deemed to have been given at the time of delivery;

        (b)

if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labour dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and

        (c)

if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been given or made on the first business day following the day
on which it was sent.

Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.

7.2              Amendments. Neither this Agreement nor any provision hereof may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom enforcement of the amendment,
waiver, discharge or termination is sought.

7.3              Entire Agreement. This Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and undertakings, whether oral or written, pertaining to the subject matter
hereof.

7.4              Action on Business Day. If the date upon which any act or
payment hereunder is required to be done or made falls on a day which is not a
business day, then such act or payment shall be performed or made on the first
business day next following.

7.5              No Merger of Judgment. The taking of a judgment on any covenant
contained herein or on any covenant set forth in any other security for payment
of any indebtedness hereunder or performance of the obligations hereby secured
shall not operate as a merger of any such covenant or affect the Lender's right
to interest at the rate and times provided in this Agreement on any money owing
to the Lender under any covenant herein or therein set forth and such judgment
shall provide that interest thereon shall be calculated at the same rate and in
the same manner as herein provided until such judgment is fully paid and
satisfied.

7.6              Severability. If any one or more of the provisions of this
Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality or enforceability of such provision shall
not in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

7.7              Successors and Assigns. This Agreement shall enure to the
benefit of and be binding upon all parties hereto and their respective heirs,
personal representatives, successors and assigns, as the case may be.

7.8              Governing Law. This Agreement shall be governed by and be
construed in accordance with the laws of the State of Nevada and the parties
hereto agree to submit to the jurisdiction of the courts of Nevada with respect
to any legal proceedings arising herefrom.

7.9              Independent Legal Advice. This Agreement has been prepared by
O’Neill Law Group PLLC acting solely on behalf of the Borrower and the Lender
acknowledges that it has been advised to obtain independent legal advice.

7.10            Time. Time is of the essence of this Agreement.

7.11            Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and do not define, limit, enlarge or alter the
meanings of any paragraph or clause herein.

4

--------------------------------------------------------------------------------

7.12            Counterparts. This agreement may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

THE BORROWER:           CANYON COPPER CORP.     by its authorized signatory:    
      /s/ Kurt Bordian     KURT BORDIAN                 THE LENDER:          
SIGNED, SEALED AND DELIVERED     BY ANTHONY HARVEY     in the presence of:      
    /s/ Arlin McNeil   /s/ Anthony Harvey Signature   ANTHONY HARVEY       Arlin
McNeil     Name           8738 143 A St.     Address           Surrey, BC V3W
3Y2    

5

--------------------------------------------------------------------------------

SCHEDULE “A”

FORM OF PROMISSORY NOTE

EXECUTED BY: CANYON COPPER CORP.   (the "Borrower")     IN FAVOUR OF: ANTHONY R.
HARVEY   (the "Lender")     PRINCIPAL AMOUNT: $50,000 (USD)     DATE OF
EXECUTION: October 7, 2010     PLACE OF EXECUTION: Vancouver, British Columbia

FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender on April 1, 2012, the principal sum of $50,000 (USD), together with
interest thereon at the rate of 15% per annum, calculated and compounded
annually, both before and after maturity from the date hereof.

The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.

The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.

DATED at Vancouver, British Columbia this 7th day of October, 2010.

CANYON COPPER CORP.
by its authorized signatory:

 

________________________________
KURT BORDIAN

6

--------------------------------------------------------------------------------